Order filed October 25, 2012




                                          In The

                          Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00453-CV
                                     ____________

                            HELEN M. COLLINS, Appellant

                                            V.

                   BAYVIEW LOAN SERVICING, LLC, Appellee


                          On Appeal from the 334th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2010-77849


                                         ORDER

       Appellant's brief was due September 26, 2012. No brief or motion for extension
of time has been filed.

       Unless appellant submits her brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before November 26, 2012, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                          PER CURIAM